           Case 3:20-cv-05416-JLR-DWC Document 35 Filed 01/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10      RENEE BISHOP-MCKEAN,
                                                       CASE NO. 3:20-CV-05416-JLR-DWC
11                            Plaintiff,
                                                       ORDER
12               v.

13      WASHINGTON DEPARTMENT OF
        CORRECTIONS et al.,
14
                              Defendants.
15

16
            Plaintiff, proceeding pro se, filed his Third Amended Complaint (hereinafter
17
     “Complaint”) on October 16, 2020. 1 Dkt. 17. On November 2, 2020, the Court directed service
18
     of Plaintiff’s Complaint on the named Defendants. Dkt. 18. On January 4, 2021, counsel for
19
     Defendants Bolter, Boyce, Suarez, Wofford, Washington Corrections Center for Women
20
     (“WCC”), and Washington Department of Corrections (“DOC”) filed an Answer. Dkt. 31. The
21
     same day, counsel for Defendants entered a Notice of Non-Representation of Megan Dunlap.
22

23
            1
            Also pending is Defendants WCC and DOC’s Motion to Dismiss which will be handled
24 in a separately filed report and recommendation. See Dkt. 32


     ORDER - 1
           Case 3:20-cv-05416-JLR-DWC Document 35 Filed 01/13/21 Page 2 of 2




 1 Dkt. 29. Counsel states Defendant Dunlap no longer works for the Washington DOC. Dkt. 29.

 2 Counsel states service documents were mailed to Defendant Dunlap’s last known address but

 3 were returned with a note indicating she no longer resides there. Dkt. 29. Defendant Dunlap has

 4 not been served and is not represented in this matter. Dkt. 29.

 5          Plaintiff bears the burden of providing accurate and sufficient information to effect

 6 service. See Walker v. Sumner, 14 F.3d 1415 (9th Cir. 1994); see also Fed. R. Civ. P. 4. When a

 7 plaintiff fails to provide the court with accurate and sufficient information to effect service of the

 8 summons and complaint, it is appropriate for the Court to sua sponte dismiss the unserved

 9 defendant. Walker, 14 F.3d at 1421-22 (quoting Puett v. Blanford, 912 F.2d 270, 275 (9th Cir.

10 1990), abrogated on other grounds by Sandin v. Connor, 515 U.S. 472 (1995)).

11          Plaintiff is directed to provide Defendant Dunlap’s complete address so the Court can

12 again attempt service by mail. These addresses must be provided to the Court on or before

13 February 12, 2021. If Plaintiff is unable to provide the Court with the address of unserved

14 Defendant Dunlap on or before February 12, 2021, the Court will recommend dismissal of

15 Defendant Dunlap from the case without prejudice.

16          Dated this 13th day of January, 2021.


                                                          A
17

18
                                                          David W. Christel
19                                                        United States Magistrate Judge

20

21

22

23

24


     ORDER - 2
